DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of restriction in the reply filed on 19 April 2022 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 April 2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a plurality of serrations that are defined within the body” of claims 10 and 18 (Noted, from the figures, it looks like the serrations are located at the edge of the body, not “within”.) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: “a plurality of serrations that are defined within the body” of claims 10 and 18 was not disclosed in the original specification.  
Appropriate correction is required.

Claim Objections
Claims 5 and 14 are objected to because of the following informalities:  For claim 5 line 3 and claim 14 line 3, examiner recommend changing “therethrough” to “through the watercraft wrap”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “positioning structure” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the opposing guide members”.  There’s insufficient antecedent basis for this limitation in the claim.  Also, claim 1 recites only one guide member.  Therefore it’s not clear as to if the “the opposing guide members” of claim 3 includes the “guide member” of claim 1.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is)
Claim 4 recites “the guide member includes opposing first and second guide members”.  It’s not clear as to how one guide member can include two members.  
Therefore in view of problems above, Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is):
For claim 1 - “…at least one guide member”.
For claim 3 - “The vent of claim 1, wherein the at least one guide member includes opposing guide members, wherein includes a material collection area proximate each of the opposing guide members.”
For claim 4 - “The vent of claim 1, wherein the at least one guide member includes a first guide member and a second guide member opposing the first guide member, wherein the first guide member and the second guide member extend to the first end and support the positioning structure.”

Claim 10 recites “a plurality of serrations” but claim 2 also recites the same limitations.  It’s not clear as to if they refer to the same structure.  Examiner recommend applicant to amend this limitation of claim 10 to (and for examining purpose, examiner interprets this limitation is) “the plurality of serrations”.
Claim 13 recites the limitation "the guide member" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the guide members”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jarnot (US 5759098).
Regarding claim 1, Jarnot teaches  a vent for use with a film-wrapped watercraft, the vent comprising:
a body (annotated figure 1) having a piercing tip (30, fig 1) at a first end (upper end shown in fig 1) and a hood member (annotated figure 1.  The shaded area is the hood member) at a second end (lower end shown in fig 1);
at least one guide member (27, fig 1) that extends from the body to an area (space near 30) proximate the piercing tip, wherein the guide member includes a positioning structure (14, fig 1 and 3) proximate the piercing tip; and
a vent member (48, fig 1 and 3) that is positioned under the body (shown in fig 3), wherein apertures (formed in louvered walls 52 and 54) of the vent member are positioned between a lower edge (lower end of 52 and 54 shown in fig 3) of the vent member and the hood member, wherein
the positioning structure “is configured to slidably engage a watercraft wrap and allow the piercing tip to pierce the watercraft wrap” (as shown in fig 3); and
the positioning structure and the piercing tip “are configured to guide a portion of the watercraft wrap over the body and under the guide member and the positioning structure” (This is functional limitation.  The structure of Jarnot is capable of performing this function.).
[AltContent: arrow][AltContent: rect][AltContent: textbox (Body includes the triangle area and the shaded hood area)][AltContent: arrow][AltContent: ]
    PNG
    media_image1.png
    8
    8
    media_image1.png
    Greyscale


[AltContent: textbox (Annotated figure 1)]

Regarding claim 2, Jarnot teaches the body includes angled edges (edges 28, fig 1) that include a plurality of serrations (tooth or serration of edges 28, fig 1.  Also col 4 lines 9-10, “toothed or serrated as at 28”).
Regarding claim 3, Jarnot teaches the vent of claim 1, wherein the at least one guide member includes opposing guide members (two opposing guide members 27), wherein the body includes a material collection area (20, fig 1) proximate each of the opposing guide members
Regarding claim 4, Jarnot teaches the vent of claim 1, wherein the at least one guide member includes a first guide member (27 at the left side of fig 1) and a second guide member (27 at the right side of fig 1) opposing the first guide member, wherein the first guide member and the second guide member extend to the first end and support the positioning structure (see fig 1).
Regarding claim 5, Jarnot teaches a spacing flange (60, fig 3) that extends downward from the body and “defines an airspace that allows for airflow through the watercraft wrap when the body is inserted through the watercraft wrap (This is function limitation.  The spacing flange 60 is capable of defining an airspace.).
Regarding claim 6, Jarnot teaches the hood member defines a drip edge (upper edge shown in fig 3) “that prevents water from infiltrating toward the vent member” (This is functional limitation.  The upper edge of the hood member can stop/block water depending on the direction that water comes from.)
Regarding claim 9, Jarnot teaches the positioning structure is a generally spheroid member (col 5 line 28, “rounded bead 62”) that defines a positioning tip (the positioning structure is a tip of the guide member as shown in fig 1 and 3) of the guide member.
Regarding claim 10, Jarnot teaches the positioning structure and the guide member at least partially surround a plurality of serrations (col 4 lines 9-10, “toothed or serrated as at 28”) that are defined within the body (see annotated fig 1, the body is defined to include V-shaped slot 20.  Therefore serrations are within the body).
Regarding claim 11, Jarnot teaches a vent for use with a film-wrapped watercraft, the vent comprising:
a body (annotated figure 1) having a piercing tip (30, fig 1) at a first end (upper end shown in fig 1) and a hood member (annotated figure 1.  The shaded area is the hood member) at a second end (lower end shown in fig 1);
opposing guide members (two legs of peripheral section 27, fig 1) that extend from the body to a positioning structure (14, fig 1 and 3) “that slidably engages an upper surface of a watercraft wrap” (This is functional limitation), the opposing guide members and the positioning structure being a resilient structure (col 3 lines 7, “slightly resilient material”) “that is selectively biased away from the piercing tip to promote engagement between the upper surface of the watercraft wrap and the piercing tip” (This is functional limitation. Jarnot teaches the device is made of resilient material.  Therefore users can manually bend the guide member); and
a vent member (48, fig 1 and 3) that is positioned under the body (shown in fig 3), wherein apertures (formed in louvered walls 52 and 54) of the vent member are positioned between a lower edge (lower end of 52 and 54 shown in fig 3) of the vent member and the hood member, wherein
“when the body is inserted through the watercraft wrap, the positioning structure maintains the opposing guide members engaged with the upper surface of the watercraft wrap; and
the positioning structure and the piercing tip are configured to guide a portion of the watercraft wrap over the body, under the opposing guide members” (These are functional limitations.  The device is capable of performing these functions by users with manual operation).
Regarding claim 12, Jarnot teaches the body includes angled edges (edges 28, fig 1) that include a plurality of serrations (tooth or serration of edges 28, fig 1.  Also col 4 lines 9-10, “toothed or serrated as at 28”), and wherein a material collection area (20, fig 1) is positioned proximate the plurality of serrations and the opposing guide member.
Regarding claim 13, Jarnot teaches the guide members includes opposing first and second guide members (two opposing guide members 27) that extend to the first end and support the positioning structure, wherein the positioning structure and the opposing first and second guide members define the resilient structure that is selectively biased away from the piercing tip to define a piercing position (as shown in fig 3.  Fig 3 shows an installed condition and it shows that serration portions are tilted comparing with fig 2.).
Regarding claim 14, Jarnot teaches a spacing flange (60, fig 3) that extends downward from the body and “defines an airspace that allows for airflow through the watercraft wrap when the body is inserted through the watercraft wrap (This is function limitation.  The spacing flange 60 is capable of defining an airspace.).
Regarding claim 15, Jarnot teaches the hood member defines a drip edge (upper edge shown in fig 3) that directs fluid away from the vent member (The upper edge can direct fluid away downwardly in fig 2 or 3).
Regarding claim 17, Jarnot teaches the positioning structure is a generally spheroid member (col 5 line 28, “rounded bead 62”) that defines a positioning tip (the positioning structure is a tip of the guide member as shown in fig 1 and 3) of the guide member.
Regarding claim 18, Jarnot teaches the positioning structure and the guide member at least partially surround a plurality of serrations (col 4 lines 9-10, “toothed or serrated as at 28”) that are defined within the body (see annotated fig 1, the body is defined to include V-shaped slot 20.  Therefore serrations are within the body).
Regarding claim 19, Jarnot teaches the body is defined by a primary curve (curvature of body 12 shown in fig 4) and a secondary curve (curve of rounded longitudinal rib or ridge 50, fig 2) that form a hyperbolic paraboloid shape.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jarnot (US 5759098) in view of Bush (US 20120036878).
Regarding claim 7, Jarnot teaches all the limitations of claim 1.
Jarnot fails to teach the vent member extends from the lower edge to an intermediate portion of the body.
Bush teaches a vent member (damper assembly 45, fig 5) extends from a lower edge (annotated fig 2) to an intermediate portion (annotated fig 2) of a body (annotated fig 2).
[AltContent: textbox (Sloped hood)][AltContent: arrow][AltContent: oval][AltContent: arrow][AltContent: textbox (intermediate portion of body)][AltContent: textbox (Lower edge of body)][AltContent: arrow][AltContent: textbox (body)][AltContent: arrow][AltContent: rect]
    PNG
    media_image2.png
    304
    434
    media_image2.png
    Greyscale



[AltContent: textbox (annotated fig 2)]

It would have been obvious at the time of filing to modify Jarnot as taught by Bush by incorporating the configuration of body having the hood portion extending beyond the vent member in order to provide a wider/larger hood structure that stop more moisture or water.
Regarding claim 8, Jarnot in view of Bush teaches he hood member extends from the intermediate portion of the body to the second end (See annotated fig 2.  When combined, the hood member would extend from intermediate portion to a second end, which is the outlet end of the vent device.)
Regarding claim 16, Jarnot teaches all the limitations of claim 11.
Jarnot fails to teach the vent member extends from the lower edge to an intermediate portion of the body, and wherein the hood member extends from the intermediate portion of the body to the second end.
Bush teaches a vent member (damper assembly 45, fig 5) extends from a lower edge (annotated fig 2) to an intermediate portion (annotated fig 2) of a body (annotated fig 2)
It would have been obvious at the time of filing to modify Jarnot as taught by Bush by incorporating the configuration of body having the hood portion extending beyond the vent member in order to provide a wider/larger hood structure that stop more moisture or water.
As modified, Jarnot teaches the hood member extends from the intermediate portion of the body to the second end (See annotated fig 2.  When combined, the hood member would extend from intermediate portion to a second end, which is the outlet end of the vent device.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/            Examiner, Art Unit 3762